Citation Nr: 0320750	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right leg amputation as 
secondary to the service-connected residuals of gunshot 
wounds to the right buttock with sciatic nerve interruption.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran was granted service connection for residuals 
of gunshot wounds to the right buttock with sciatic nerve 
interruption by rating decision dated in August 1945.

3.  It has not been shown by competent evidence that the 
veteran has a right leg amputation that is related to 
service-connected residuals of gunshot wounds to the right 
buttock with sciatic nerve or treatment thereof.  


CONCLUSION OF LAW

Right leg amputation is not proximately due to or the result 
of service-connected residuals of gunshot wounds to the right 
buttock with sciatic nerve.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2003 rating decision and the March 2003 Supplemental 
Statement of the Case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  A March 
2001 letter indicates what evidence is needed to substantiate 
the veteran's claim, as well as advising the veteran of VA's 
responsibilities and the veteran's responsibilities in 
developing the record.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has had the opportunity to submit 
evidence and argument in support of his claim and he did not 
indicate the existence of any outstanding Federal government 
record that could substantiate his claim.  Nor did he refer 
to any other records that could substantiate his claim that 
are not already in the file.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran underwent a 
physical examination for the purpose of enlistment in 
December 1942.  Other than noting a number of scars or marks, 
the examiner indicated that all aspects of the examination 
were normal.  In March 1945, the veteran was hospitalized 
after being wounded in the right buttock by shell fragments.  
Prior to being admitted, the wound was debrided.  On 
admission he complained of pain in the right leg and 
inability to bear weight on the right foot.  X-rays were 
interpreted to show a fragment 1 X 11/2 cm (centimeters) lying 
in contact with the superior portion of the greater 
trochanter.  Indicated laboratory studies were negative.  
Physical examination revealed that the wound was 
approximately 8 cm in diameter and 8 cm deep.  There was 
weakness of the right leg, pitting edema of the right foot, 
loss of sensation on dorsum of the foot at the base of the 
4th and 5th toes.  Inversion of the foot and toes was absent, 
except for the 1st and 2nd toes.  There was a partial sciatic 
nerve lesion, but not severe.  Treatment included surgical 
care and physiotherapy.  Surgical removal of the fragments 
was not indicated.  The diagnosis was wound, fragment, shell, 
right buttock.  A medical board reviewed the veteran's 
condition in July 1945 and found that he was unfit for 
service.  At that time, he walked with a slight limp and felt 
well except for pain in right leg following prolonged walking 
or standing.  

Treatment records from P. Medical Group, dated from April 
1987 to January 2001, show monitoring and treatment of high 
blood pressure, non-insulin dependent diabetes mellitus, 
primarily.  A note from May 1995 refers to the veteran's 
history of a lower spinal injury during the war that damaged 
his lumbar spine and nerve plexus.  It indicates that the 
veteran has had a lot of problems over the years and he has 
had a continuous anesthesia distribution in his lower back 
and buttocks since the injury.  At the time of the note, the 
veteran reported more symptoms in his lower legs.  The 
physician noted that blood sugar levels were somewhat 
elevated.  The symptoms were thought to be the early signs of 
diabetic neuropathy along with the possibility of some 
peripheral vascular insufficiency.  Physical examination 
indicated that pulses were very weak in the feet around the 
dorsal pedal areas bilaterally and there were signs of 
vascular insufficiency regarding the skin.  The examiner 
opined that it was probably a combination of possible nerve 
root damage from the back injury, possible diabetic 
neuropathy, and possible vascular insufficiency causing the 
legs to feel weak and causing the unsteadiness on his feet.

A January 1998 note shows that the veteran presented with a 
three-day history of right arm and leg weakness and some 
slurred speech.  He was having trouble walking and was 
lifting toward the right.  There was definite weakness in the 
right arm and leg compared to the left.  The impression was 
acute CVA (cerebrovascular accident).  A March 1998 note 
reveals that the veteran had an infection on the first 
phalanx with redness and generalized swelling.  He had a 
plethora and the atrophy of the skin and discoloration of a 
person with very limited peripheral arterial blood supply to 
the right lower extremity.  The note indicates that this, 
plus the fact that the veteran is diabetic made him "an 
ideal set up for problems in this leg and foot."  A May 1998 
note reveals the results of arterial Doppler, which showed a 
75 percent stenosis of the arterial system in the right 
femoral and popliteal arteries with significant decrease in 
blood flow to the lower foot and leg.  The left arterial 
system was not nearly as blocked as the right and showed 
evidence of fairly good circulation with adequate healing 
potential.  

An August 1998 note reveals plans to refer the veteran to 
another physician for evaluation of peripheral vascular 
disease.  The note indicates that the veteran had significant 
nerve root disease in the lower extremities also, both due to 
his diabetes and diabetes neuropathy, as well as an old war 
injury with shrapnel in the lower spine with traumatic 
peripheral nerve damage.  A November 1999 note reflects that 
the veteran came in with "a very, very inflamed right foot, 
secondary to both ischemic disease as well as secondary 
infection."  Referral to another physician was planned for 
evaluation for re-vascularization of the right leg.

Inpatient records from S.T. Hospital indicate that the 
veteran underwent a right femoral arteriogram in November 
1999.  He presented with ischemic lesions of his right foot 
and no palpable pedal pulses.   One day after the right 
arteriogram, the veteran underwent a right femoral to 
anterior tibial artery bypass in November 1999.  Preoperative 
and postoperative diagnosis was right lower extremity 
peripheral vascular disease.  Postoperatively, the veteran 
had palpable graft pulse and his feet were warm with a 
palpable right dorsal pedis pulse.  The discharge summary 
indicates the following secondary diagnoses: (1) history of 
cerebrovascular accident, the last being three years ago, (2) 
two other episodes prior to this, (3) residual right lower 
extremity weakness, secondary to cerebrovascular accident, 
(4) history of hypertension, (5) type II diabetes mellitus, 
(5) penetrating trauma to lower back, (7) gastroesophageal 
reflux disease, status post esophageal dilatation three years 
ago, and (8) history of benign prostatic hypertrophy, status 
transurethral prostatic resection.

The veteran was hospitalized at S.T. Hospital in December 
1999 to undergo debridement of wound and coverage with 
superiorly based fasciocutaneous rotation flap and split 
thickness skin graft.  Principal diagnosis was status post 
right femoral anterior tibial bypass with dehiscence of 
incision over vascular graft.  The veteran did extremely well 
after surgery.  Flat tip was noted to be necrotic, but much 
of the viable flap covered the graft adequately.  At 
discharge, the veteran had 2+ graft pulse.  The donor site 
was clean, dry, and intact.

The veteran underwent a right below-knee amputation at S.T. 
Hospital in January 2000.  He was admitted to the hospital to 
work up his jaundice and to follow his nonhealing skin graft 
on the right foot and the ischemia of the right foot.  During 
his hospitalization, the veteran had a blowout of his graft 
on the right ankle with persistent bleeding.  The bleeding 
finally stopped but the foot remained cold and he began to 
have more pain in his foot with no improvement in blood 
circulation.  The incision failed to heal and the veteran had 
early gangrene of his toes, particularly the lateral two 
toes.

Records from G. Medical Center show that the veteran was 
transferred to the facility from S.T. Hospital in January 
2000 following his below-knee amputation.  It was noted that 
the veteran had been ill for several weeks with peripheral 
vascular disease of the right lower extremity before 
undergoing a revascularization procedure two months prior to 
admission, which was unsuccessful.  Complications of wound 
dehiscence and infection and hemorrhage arose and the 
amputation was done.  Physical examination revealed a below-
knee amputation on the right leg.  The left leg had a poor 
pulse in the dorsal pedal area, but the leg, foot, and 
tissues were very viable with good skin color.  The veteran 
also had signs of peripheral neuropathy in both lower 
extremities.  He had no pathological reflexes.  The pertinent 
impression was recent below-knee amputation of the right leg 
due to occlusive arteriovascular disease.

A letter from J.R.S, M.D., dated in January 2001 and 
addressed to "Whom It May Concern," discloses that the 
veteran was now "extremely debilitated due to multi-system 
diseases."  The note continues to state that his major 
medical problems have resulted in a combination of end stage 
sequelae from insulin dependent diabetes, hypertensive 
cardiovascular disease with resultant strokes over the last 
several years, significant occlusive peripheral vascular 
disease of the lower extremities, and gastrointestinal 
dysfunction with both gastroesophageal reflux disease and 
irritable bowel syndrome.  It is noted that the severe 
peripheral vascular disease resulted in amputation of the 
"left" lower extremity below the knee several years ago, 
and significant weakness of the "right" leg due to both 
vascular insufficiency as well as peripheral neuropathy.

A prescription slip from J.R.S., M.D., dated in February 
2001, prescribed physical therapy for evaluation and 
rehabilitation.  The slip also indicated a recent mild CVA 
and a below-knee amputation due to vascular disease.


II.  Analysis

The veteran has formulated two theories of service 
connection, both of which are disaffirmed by the record.  
First in the March 2000 Notice of Disagreement, the veteran 
expresses his belief that his wounds to his back right side 
and nerves assisted in the loss of blood and poor circulation 
to the right foot and leg.  Second in his VA Form 9, the 
veteran argues that pursuant to the VCAA, the VA must seek a 
medical opinion to determine the relationship between the 
cerebrovascular accident described in the medical record and 
the veteran's service-connected gunshot wounds to the right 
buttocks with sciatic nerve interruption.  With regard to 
both contentions, the Board must point out initially, that in 
claims regarding service connection, the resolution of 
issues, which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

The medical evidence in this case is clear.  Review of the 
record indicates that the veteran's problems in his right 
leg, which ultimately led to his right below-knee amputation, 
first became a prominent concern in May 1995.  At that time, 
the veteran reported problems with walking, a lot of 
numbness, dyesthesias, and paresthesias.  His doctor noted an 
ongoing history of problems from his lower back, 
specifically, a continuous anesthesia distribution in his 
lower back and buttocks since his war injury.  He attributed 
the increase in leg symptoms to nerve root damage from the 
back injury and the possibility of diabetic neuropathy and 
vascular insufficiency.  A March 1998 entry from Dr. S notes 
that the veteran's very limited peripheral arterial blood 
supply to his right lower extremity and the fact that he is 
diabetic made him "an ideal set up for problems in this leg 
and foot."  Mention of the service-connected residuals of 
gunshot wounds to the right buttock with sciatic nerve 
interruption is conspicuously absent.  A number of sources, 
however, clearly and directly attribute the below-knee 
amputation to occlusive arteriovascular disease.  

A direct connection between the veteran's occlusive 
arteriovascular disease and the below-knee amputation first 
appears in G. Medical Center's records.  The Board finds, 
however, that the most probative evidence is presented in Dr. 
S' January 2001 letter addressed to "Whom It May Concern."  
The Board finds this letter particularly persuasive because 
Dr. S. appears to have been the veteran's primary physician 
when he underwent the below-knee amputation and he treated 
the veteran continuously for a period of approximately 14 
years.  His letter is also exceptionally probative in that it 
summarizes the veteran's state of health and addresses issues 
of causation.  Dr. S. unequivocally states that the veteran's 
below-knee amputation resulted from severe peripheral 
vascular disease.  The Board notes that Dr. S. transposed 
left and right when referring to the lower extremities.  The 
Board does not find that this lessens the credibility or 
probative value of Dr. S' letter, as it is clear from review 
of the entire record that it is a typographical error.  His 
February 2001 prescription slip for physical therapy 
reiterates the link between the below-knee amputation and 
vascular disease.  Again, there is no mention of a 
relationship between the veteran's service-connected 
residuals of gunshot wounds to the right buttock with sciatic 
nerve interruption and the below-knee amputation.

The Board notes that Dr. S' treatment notes show that the 
veteran's service-connected residuals of gunshot wounds to 
the right buttock with sciatic nerve interruption and the 
peripheral vascular insufficiency, as well as peripheral 
neuropathy, shared some symptoms, i.e., the sensation of 
weakness in the legs and unsteadiness on the feet.  But his 
records are clear that it was the occlusive arteriovascular 
disease that resulted in the veteran's below-knee amputation.

In regard to the veteran's contention that the veteran's 
cerebrovascular accident(s) were connected to the veteran's 
service-connected residuals of gunshot wounds to the right 
buttock with sciatic nerve interruption and the below-knee 
amputation, there is no evidence in the record to support 
this.  And again, Dr. S directly refutes this contention in 
his January 2001 letter.  He clearly states that the 
veteran's strokes over several years resulted from the 
veteran's hypertensive cardiovascular disease.  He indicates 
no connection between the veteran's residuals of gunshot 
wounds to the right buttock with sciatic nerve interruption 
and the below-knee amputation.  

Finally, the Board has considered the necessity of obtaining 
a medical examination or opinion, but has determined that 
neither is necessary for disposition of the appeal.  
Specifically, a medical examination or opinion is not needed 
because the record does not indicate that the veteran 
suffered from occlusive arteriovascular disease, which 
resulted in the below-knee amputation, in service or within 
one year after the veteran's discharge.  Moreover, there is 
no indication that occlusive arteriovascular disease or the 
veteran's cerebrovascular accidents may be associated with an 
established event, injury, or disease in service, or with 
another service-connected disability.  Review of the 
veteran's service medical records reveals no diagnosis of 
hypertension.  And while there is reference to nerve damage, 
specifically a lesion on the sciatic nerve, there is no 
reference to any vascular damage.  The record is also 
negative for any evidence of cardiovascular complaints within 
one year of the veteran's discharge.  The complaints that 
lead to the veteran's diagnosis of occlusive arteriovascular 
disease did not arise until over 40 years after the veteran 
left the service.  In light of Dr. S' records and statements, 
and the extremely remote diagnosis of occlusive 
arteriovascular disease, the Board concludes that there is no 
medical evidence to indicate service connection.  In these 
circumstances, reasonable doubt does not assist the veteran.


ORDER

Service connection for right leg amputation as secondary to 
the service-connected residuals of gunshot wounds to the 
right buttock with sciatic nerve interruption is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

